RiddicK, J., (after stating the facts.) This is an appeal by O. J. Allison from a judgment convicting him of murder in the second degree, and sentencing him to confinement in the State penitentiary for a term of ten years. Allison was a section foreman in the employ of the Iron Mountain Railway Company, and had charge of a gang of men at McGehee, Arkansas. Warren Baldwin, the man he killed, was a conductor in the employ of the same company. On the 18th day of September, 1904, he had charge of a passenger train bound northward from some point in Louisiana to Little Rock. This train arrived at Der-mott, in this State,'about 2 o’clock in the morning of that day. Allison and a negro man, Lee Judson, got on the train at Dermott to go to McGehee. Allison had come down from McGehee on a handcar the evening before with Lee Judson and some other negroes. The negroes returned on the handcar, with the exception of Judson, who, at Allison’s request, remained to return on the train with him. As Allison was in the employ of the railway company, he made some objection to paying his fare; but as he had no pass, the conductor required him to pay the fare, which was only 21 cents. After he had paid the fare, Allison asked the conductor for a cash fare receipt. The conductor told him' he had no blank receipts with him, but would send the porter to bring them from another part of the train, and he thereupon told the porter to get the receipts. Allison followed the conductor forward into the negro coach to get the receipt, but, while the receipt was being prepared, he got into a quarrel with' the conductor, whereupon he pulled out his pistol and shot the conductor, killing him instantly. Several witnesses for the State testified- that the conductor made no assault on Allison, that he said nothing to him calculated to offend or anger any reasonable person, but that Allison seemed angry, spoke harshly to the conductor, and suddenly fired upon and killed him. On the other hand, both Allison and the negro, Lee Judson, testified that Allison neither spoke harshly nor made any attempt to draw a pistol until the conductor cursed Allison and attempted -to draw a pistol as if to shoot him. There are several questions presented by the appeal which have been discussed in the brief and oral argument of counsel for defendant. We have duly considered all of them, but find that it is necessary to refer to hut a few of them here. The first contention made by the counsel for the defendant is that the court erred “in arraigning the defendant over his objection before the expiration of the 48 hours after the service of a copy of the indictment upon him. But a copy of the indictment had been duly served. 48 hours before the arraignment. The only defect in this copy was that at one place where the defendant’s mame appeared in the original it was omitted in the copy and the space left blank. But as the name of the defendant not only appeared in the caption of the indictment, but in three' other places in the indictment, and as in the copy it was omitted in only one of these places, it does not seem possible that such a mere clerical oversight could have misled either the defendant or his counsel. Besides, the statute only requires such a copy to be delivered in capital cases; and, though the defendant was indicted for a capital crime, he was convicted of a lower offense. So that, taking the whole record together, it is plain that he was in no way prejudiced by this omission. • It is next contended that the court erred in refusing a 'continuance. Most of the witnesses whose presence the defendant desired to secure lived in Louisiana. They were not present at the time the killing occurred, and the purpose for which their testimony was desired was to prove the character of the defendant and that of Baldwin, the person slain. As Baldwin had lived in this State many years, and as Allison had been a resident here for over a year, we do not see that it was necessary to send to another State to obtain witnesses to show their characters. The motion for continuance does not show why this was necessary, and undér the circumstances we think that it was discretionary with the court to grant or refuse such continuance. The defendant also asked for a continuance on account of the absence of a witness named Brown, but the motion does not state where Brown was; so far as the motion discloses, he might have been in Mexico,, or in a mile of where the court was sitting. If he was near at hand, his presence might have been secured by a brief postponement of the trial; if he was Very far away, a continuance might have done no good. As he had been served with summons, he was probably not far off; but the defendant did not ask for a postponement; he asked for a continuance for the term, and this the court refused. It has often been decided that whether a case should be continued or not is generally a matter within the sound discretion of the trial court. Its refusal to grant a continuance is never a ground for a new trial unless it clearly appears to have been an abuse of such discretion, and manifestly operates as a denial of justice. It does not so appear in this case, and that contention must be overruled. Jackson v. State, 54 Ark. 243; Price v. State, 57 Ark. 165. The next contention is that the court erred in permitting the prosecuting attorney to put certain questions to the defendant in reference to his past habits and conduct.. While we are not sure that these questions did not go beyond the bounds of legitimate cross-examination, still we do not see that any prejudice could have resulted, or that, if it be conceded that the court erred in that respect, it would justify a reversal. The question that has given us the most concern is whether the presiding judge committed a prejudicial error in refusing to instruct the jury as to voluntary manslaughter and the punishment therefor. The indictment in this case was for murder in, the first degree, and therefore included, not only murder in the first and second degree, but voluntary manslaughter. The jury, and not the court, are the judges of the weight of the evidence, and for that reason, even though it may seem to the judge that the decided weight of evidence shows the defendant to be guilty of one of the higher grades of homicide, still, if there be evidence tending to show that the defendant is guilty of a lower offense included in the indictment, the defendant has the right to have the question as to whether he is guilty of the lower offense presented to the jury. A question involving the same principles was discussed by this court in the case of Flynn v. State, 43 Ark. 289. In that case Flynn was indicted for an assault with intent to kill one Pruitt. The evidence in that case tended to show that Flynn, standing across the street in front of the Capital Hotel of .this city, fired three shots with a pistol through the front door of the, hotel, while a number of men were standing there, one of them being Pruitt, the party he was accused of having assaulted. The presiding judge in that case ended his charge to the jury by saying to them that the defendant was guilty of an assault with intent to kill, or that he was guilty of nothing. Chief Justice CockRIRR, who delivered the opinion of the court on appeal, after stating that in every other respect the charge of the court clearly and correctly stated the law of the case to the jury, proceeded to consider the effect of the last remark of the court which we have just quoted. Of this he said that “it left the jury no room to consider anything in regard to the degree of the offense or the nature of the penalty, but cut them off from finding the prisoner guilty of any of the lower grades of assault, as they might have otherwise done. Under an indictment such as we have here,” he said, “a prisoner may be convicted of any one of several very grave offenses, an assault with intent to murder being the highest degree, and he has the right to have the judgment of the jury upon the facts uninfluenced by any direction from the court as to the weight of the evidence.” The conclusion of the court was that while in that particular case the “charge of the court was morally right, under the law it was error.” This question was considered by the Supreme Court of the United States in a recent case, where the trial judge had ruled that the killing was either murder or else it was done in self-defense, and for that reason he had refused an instruction in reference to manslaughter. In commenting on this ruling, the Supreme Court said:. “The evidence might appear to the court to be simply overwhelming to show that the killing was in fact murder, and not manslaughter, or any act performed in self-defense, and yet, so long as there was some evidence relevant to the issue of manslaughter, the credibility and force of such evidence must be for the jury, and cannot be matter of law for the decision of the court.” Again, referring to the argument that the evidence of the defendant tended to show self-defense, the court said: “The fact that the evidence might raise an issue as to whether any crime at all was committed is not in the least inconsistent with a claim that it also raised an issue as to whether or not the plaintiff in error was guilty of manslaughter, instead of murder.” The court said that the jury might reject the theory of self-defense, and that it was still a question for the jury to say from all the circumstances whether the crime was murder or manslaughter. Stevenson v. United States, 162 U. S. 313; Wallace v. United States, 162 U. S. 466. On the other hand, there are a number of decisions of this court to the effect that where there is no evidence tending to show that the defendant was guilty of one of .the lower degrees of homicide, the court may properly refuse to instruct the jury in reference thereto. These decisions are based on the rule that only disputed questions of fact need be submitted for the decisions of the jury. To quote the language of the court in Jones v. State: “The trial court should in no case indicate an opinion as to what the facts establish; but in properly giving the law; the court must of necessity determine whether there is any evidence at all justifying a particular instruction.” So in that case a conviction of murder in the first degree was sustained, though the court gave no instruction in reference to the lower grades of homicide; the court saying that, as all the evidence showed that the person killed was assassinated while sitting by his fireside at night by some one who fired through a crack from without, there was no evidence upon which to base instructions as to murder in the second degree or manslaughter. Jones v. State, 52 Ark. 345; Benton v. State, 30 Ark. 328; Vance v. State, 70 Ark. 272. In each case, then, the question of whether it is proper to submit to the jury the question of the defendant’s guilt of any particular grade of offense included in the indictment must be answered by considering whether there is evidence which would justify a conviction for that offense. In this cáse there was evidence that tended to show that the defendant shot Baldwin because Baldwin cursed him and then attempted to draw a pistol upon him in a threatening manner. The presiding judge may have concluded that if the jury believed this evidence they should acquit, and therefore that this evidence did not justify an instruction in reference to manslaughter. But the jury may have' accepted a part of this evidence as true and rejected other portions of it as untrue. They may have concluded that the defendant shot under the belief that he was about to be assaulted, but that he acted too hastily and without due care, and was therefore not justified in taking life under the circumstances. It is not always necessary to show that the killing was done in the heat of passion, to reduce the crime to manslaughter; for, where the killing was done because the slayer believes that he is in great danger, but the facts do not warrant such belief, it may be murder or manslaughter, according to the circumstances, even though there be no passion. Or, when the slayer, though acting in self-defense, was not himself free from blame, the crime may be only manslaughter. Wallace v. United States, 162 U. S. 466. The mere fact that a man believes that he is in great and immediate danger of life or great bodily harm does not of itself justify him in taking life. There must be some grounds for such belief, or the law will not excuse him for talc-ing the life of another. But if the slayer acts from an honest belief that it is necessary to protect himself, and not from malice or revenge, even though he formed such conclusion hastily and without due care, and when the facts did not justify it, still under such a case, although such a belief on his part will not fully justify him, it may go in mitigation of the crime, and reduce the homicide from murder to manslaughter. Stevenson v. United States, 162 U. S. 313. This case is not like the case of Vance v. State, 70 Ark. 272, where no overt act on the part of the deceased was shown, and where the only provocation given was by words only, which of themselves are not sufficient to reduce an unlawful homicide from murder to manslaughter. Besides, the jury in that case convicted the defendant of murder in the first degree, which went still further to show that manslaughter was not in that case an element to be considered by this court. As there was in this case at least some evidence from which the jury might have concluded that the defendant was guilty of voluntary manslaughter, we are of the opinion that the defendant had the right to have that question presented to the jury. But the fact that an instruction on the law of manslaughter would have been proper in this case does not call for a reversal unless the defendant asked a proper instruction in reference thereto. There being little evidence to support that view, the circuit court in his discretion concluded not to refer to that degree of homicide in his statement of the law to the jury, so, whether he erred in refusing to give such instruction turns on the question whether the instruction asked by the defendant was a proper instruction under .the facts of this case. The instruction which we have set out in the statement of facts is rather long and somewhat involved, being, no doubt, drawn by counsel during the hurry of the trial. A reference to it will show that the provocation which this instruction makes sufficient to reduce the crime to manslaughter is, to quote its language, one that “provoked a passion irresistible in the disposition of Allison,” or, to' quote from it again, one apparently sufficient “to make a killing irresistible in the mind of the defendant.” Now, under this instruction, the jury might have concluded that the mere refusal of the conductor to give Allison a cash receipt, or mere words used by the conductor to Allison, were sufficient to provoke an irresistible passion in the mind of Allison. Indeed, the evidence tended very strongly to show that the passion of Allison was_ brought about entirely by the fact that the conductor refused to let them ride without paying the 21 cents fare required by the company between Dermott and McGehee, and the failure of the conductor to promptly give him a receipt for such fare. The jury might well have found that, on account of the exceedingly irritable disposition of Allison, he could not resist a passion provoked by such conduct of Baldwin. But a passion provoked by such trivial acts as the refusal to give him a cash fare receipt or by abusive words only is not sufficient to reduce an unlawful homicide to manslaughter. The provocation must be such as will ordinarily arouse the passions of men, and such as is calculated to throw them off their guard and cause them to do rash deeds. The question what is a sufficient provocation is, says Mr. Bishop, a question of law, but, like other questions of law, it is found practically involved in inquiries concerning facts, and as such it must be passed upon by the jury. Bishop, Crim. Law (4th Ed.), § 735. But, because it must be submitted to the jury, it does not follow that the questions of law, as well as of fact, should be turned over to thém for decision. Like other questions of fact, it should be submitted under proper instructions in regard to the law. While this instruction closes by telling the jury that to reduce the crime to manslaughter they must find the killing was done in the heat of passion without malice, deliberation or premeditation, yet, taking the whole instruction together, we are of the opinion that it was misleading, for it practically tells the jury that any kind of provocation that was calculated to arouse and did arouse an irresistible passion in the breast of Allison was sufficient. Under the facts of this case, where the evidence tended strongly to show that there was no provocation except a refusal on the part of the conductor to let .Allison ride free, and a little delay in giving him a cash fare receipt for such fare, it was very important that the jury should be told that such facts were no justification for passion, and that, if Allison suffered his passions to get beyond control for no other reason than that, he was guilty of murder. There is nothing in this case to show any act sufficient to justify an irresistible provocation of which the statute speaks in defining manslaughter except the testimony on the part of the defendant that Baldwin cursed him and undertook to draw a pistol 'on him. If the defendant had asked the court to instruct the jury that if they believed that the conductor cursed Allison, and undertook to draw a pistol on him, and that, acting under a passion caused by such acts of the conductor, and not in malice, Allison fired the fatal shot, then, even though they believed that the act was not justifiable, they should convict of voluntary, manslaughter only; or, if he had asked him- to instruct that if under such circumstances Allison shot, not in a heat of passion, but because he in good faith believed that he was in immediate danger of an assault with a deadly weapon, then, even though the jury believe that he acted too hastily and without due care, yet, if there was no malice, they should convict him of manslaughter, and not of murder; the court, we think should have given such an instruction, and a refusal to give it would have been error. But, for the reasons stated, we are not able to say he erred in refusing to give the instructions asked; for, while under some state of facts it might be proper, -yet under the evidence here it seems to us that it would have been obviously misleading. We have not gone into a discussion of the facts farther than was necessary to determine the questions of law raised by the appeal, but we will say in conclusion that the evidence makes out a very convincing case against the defendant. The only attempt in justifying or excusing this homicide on the part of Allison was the testimony of himself and the negro, Tee Judson, to the effect that the conductor at the time Allison shot him was attempting to shoot Allison. But this theory of an assault by the conductor on Allison was directly contradicted by every disinterested witness present at the tragedy except this negro who was with Allison on that night. Three disinterested witnesses, who saw the shooting, testified that Baldwin said nothing to Allison calculated to arouse the anger or resentment of any reasonable man, that Baldwin had nothing in his hands except a receipt book and a pear which he was eating, and that he was making no demonstration towards the defendant at the time he was shot. The testimony of these witnesses is corroborated by a witness who came in and saw Baldwin immediately after he was shot, and who said that he lay on the floor dead with the receipt book and partly eaten pear still in his hand. It is true that a small derringer pistol was found in his inside vest pocket, but the vest was buttoned, and showed that he had made no attempt to draw this pistol. Besides, the defendant and the negro witness who testified that Baldwin was in the act of drawing a pistol say that he was pulling it from his trousers pocket. No such pistol was found or accounted for. The evidence in this case seems to us sufficient to sustain a verdict even of murder in the first degree, and we think that the able counsel for the' defendant secured from the jury all the clemency to which he was entitled. The evidence fully supports the verdict, and, finding no prejudicial error, the judgment is affirmed. Battue and McCueroch, JJ., concurred.